Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 1 of 44 PageID 89




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

   GUSHILL INDUSTRIES, INC.,
   a California corporation,

                          Plaintiff,

          vs.                                          Case No.: 8:19-cv-02770-SDM-AEP

   PROVEN INDUSTRIES, INC., a Florida
   corporation, RONALD JAMES LEE II,
   an Individual, and DOES 1-20,

                     Defendants.
   _________________________________/


                   FIRST AMENDED COMPLAINT FOR DAMAGES
                           DEMAND FOR JURY TRIAL

          Plaintiff GusHill Industries, Inc., a California corporation, hereby files its First

   Amended Complaint for Damages against defendants Proven Industries, Inc., a Florida

   Corporation, Ronald James Lee II, an individual, and DOES 1-20 and alleges:

                                       NATURE OF ACTION

          1.      This is action for patent infringement under the United States Patent Law,

   35 U.S.C. § 271, et. seq.

                                            PARTIES

          2.      Plaintiff GusHill Industries, Inc. (“GusHill”) is a corporation organized

   and existing under the laws of the State of California, with its principal place of business

   at 2511 Carson Way, Sacramento, CA 95821.

          3.      GusHill is a corporation engaged in the manufacture, sale, and marketing

   of trailer hitch locks in the United States.
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 2 of 44 PageID 90




          4.      On information and belief, defendant Proven Industries, Inc. (“Proven

   Industries”) is a company organized and existing under the laws of the State of Florida,

   with its principal place of business at 2225 S Dock Street, Tampa, FL 34221.

          5.      On information and belief, defendant Ronald James Lee II (“Ronald Lee”)

   is an individual residing in Apollo Beach, County of Hillsborough, Florida.

          6.      On information and belief, Defendant Ronald Lee is and has been an

   officer, director, principal, shareholder, and employee of Proven Industries.

          7.      On information and belief, Defendant Ronald Lee controls, operates, and

   is responsible for the day-to-day operations of Proven Industries, including its infringing

   activities.

          8.      On information and belief, Defendant Ronald Lee stands to directly

   benefit from his own as well as Proven Industries’ infringing activities.

          9.      GusHill does not know the true names and capacities of those defendants

   sued as DOES 1-20 (the “Doe Defendants”) and therefore sue them under fictitious

   names. On information and belief, the Doe Defendants have participated in the scheme

   at issue in this Complaint, including by directing, aiding, and/or assisting the named

   Defendants in connection with the infringing acts alleged herein. GusHill is unable to

   identify all such Doe Defendants by name because Defendants have obscured the

   identity of the specific individuals and entities that have directed or otherwise

   participated in the infringing acts. GusHill will amend this Complaint to allege the true

   names and capacities of these Doe Defendants when they are ascertained.

   //
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 3 of 44 PageID 91




                                 JURISDICTION AND VENUE

          10.      This action arises under the patent laws of the United States, Title 35 of

   the United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C.

   §§ 1331 and 1338(a).

          11.      Venue is proper in this District under 28 U.S.C. § 1400(b) because

   Defendant Proven Industries is a corporation subject to personal jurisdiction in this

   District and is therefore deemed to reside in this District under 28 U.S.C. § 1391(c).

   Venue is also proper in this District under 28 U.S.C. § 1391(b) because, upon

   information and belief, Proven Industries has transacted significant business in this

   District, and committed and/or induced acts of patent infringement giving rise to this suit

   in this District, including by the sale of infringing products here.

          12.      Venue is proper over Ronald Lee in this District in that the venue

   provisions for an infringing corporation, such as Proven Industries, which are set forth in

   28 U.S.C. §§ 1391 and 1400, apply equally to corporate employees, officers, directors,

   owners, and/or principals who direct and control the infringing conduct of a corporation.

          13.      The Court has personal jurisdiction over Proven Industries because it has

   maintained certain minimum contacts with the State of Florida such that the exercise of

   jurisdiction over Proven Industries would not offend traditional notions of fair play and

   substantial justice. As alleged herein, Proven Industries has transacted significant

   business and committed and/or induced acts of patent infringement giving rise to this

   suit in this State.

          14.      The Court has personal jurisdiction over Defendant Ronald Lee because
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 4 of 44 PageID 92




   during relevant periods of infringement, Ronald Lee: (1) operated, conducted, engaged

   in, or carried on a business or business venture in the State of Florida; (2) committed

   tortious acts of direct and indirect infringement within the State of Florida; (3)

   committed tortious acts of direct and indirect infringement causing injury within the

   State of Florida; (4) is or was the energy and mastermind behind Proven Industries’

   infringing activities in the State of Florida, including actively and knowingly aiding and

   abetting Proven Industries’ infringement; (5) has or had ultimate decision-making

   authority for, and control over, the importing, design, manufacture, sale, and offers for

   sale of infringing products; and/or (6) owns property within the State of Florida.

            15.   Defendant Ronald Lee had knowledge that Plaintiff asserted claims of

   patent infringement against the products he was responsible for designing,

   manufacturing, selling and offering to sell in this district.

            16.   Upon information and belief, Ronald Lee is responsible for Proven

   Industries’ sales and offers for sale of infringing products in the State of Florida and

   throughout the United States, including but not limited to, direct sales, as well as indirect

   sales.

                          PLAINTIFF AND ITS PATENT RIGHTS

            17.   GusHill was the exclusive licensee of United States Patent No. 6,244,614

   (the “‘614 Patent”) entitled “Trailer Hitch Lock,” which was valid and expired on

   November 3, 2019. The ‘614 Patent issued on June 12, 2001. A true and correct copy

   of the ‘614 Patent is attached hereto as Exhibit A.

            18.   In 1999, Gary J. Bonvillain and Herbert P. Stanley conceived of a unique
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 5 of 44 PageID 93




   and innovative device used for securing trailer hitch locks. The device secures a trailer

   hitch’s lock to prevent the removal or tampering of the lock by thieves. This device

   features a plate attached to a ball to be secured in the ball socket of the hitch. A housing

   shaped to enclose the exposed end of the hitch tongue is slipped over the plate. A tang

   comprising an eye, extends from the plate and protrudes into a recess on the housing. A

   lock is inserted into the recess and actuated with a key to insert the bolt through the eye.

   With the key removed and the lock imbedded in the recess, no part of the security

   system is accessible to tampering.

          19.     On or about November 3, 1999, Gary J. Bonvillain and Herbert P. Stanley

   filed the utility patent application entitled “Trailer Hitch Lock” from which the ‘614

   Patent would issue.

          20.     Gary J. Bonvillain and Herbert P. Stanley were the inventors of the ‘614

   Patent.

          21.     Gary J. Bonvillain and Herbert P. Stanley initially granted GusHill the

   exclusive license to practice and enforce the ‘614 Patent and later assigned GusHill the

   ‘614 Patent.

          22.     On or about September 27, 2016, Gary J. Bonvillain and Herbert P.

   Stanley assigned the ‘614 Patent to GusHill.

          23.     GusHill is the owner of the ‘614 Patent.

          24.     GusHill has complied with the statutory requirement of placing a notice of

   the Letters Patent on the devices it manufactures and sells as required by 35 U.S.C. §

   287.
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 6 of 44 PageID 94




          25.     GusHill is a corporation engaged in the manufacture, sale, and marketing

   of trailer hitch locks in the United States.

          26.     Some of GusHill’s most popular products are the Bull and the Shield

   trailer hitch locks, both of which practice the ‘614 Patent.

          27.     GusHill markets its products nationwide, including through online

   marketing via its website <https://www.gushill.com>. Copies of product information

   pages for GusHill’s Bull and Shield trailer hitch locks products are attached hereto as

   Exhibits B and C.

          28.     Proven Industries also manufactures, markets, offers, distributes, and sells

   trailer hitch locks.

          29.     Among the products manufactured and sold by Proven Industries are

   trailer hitch locks marketed under the brand Proven Industries which practice the ‘614

   Patent, and further are substantially similar, and in fact nearly identical, to GusHill’s

   trailer hitch locks.

          30.     On or about February 21, 2019, GusHill sent Defendants written

   correspondence informing Defendants of their infringing products and activities and

   demanding that Proven Industries cease and desist the infringing conduct. Attached to

   this February 21, 2019 correspondence was a claim chart illustrating how at least one of

   the Accused Devices met each and every limitation of Claim 1, Claim 4, and Claim 7.

          31.     Between about March 2019 through about September 2019, the parties

   engaged in correspondence, both written and telephonic, in an effort to resolve their

   disputes. During one telephonic conversation on or around April 24, 2019, Ronald Lee
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 7 of 44 PageID 95




   informed GusHill’s counsel that he had no intention to pay damages for infringement.

   Ronald Lee explained that this was because, in the event that GusHill pursued litigation,

   Defendants would default and Ronald Lee would “hit the reset button” on Proven

   Industries and dissolve the corporation. Ronald Lee further stated that after dissolving

   Proven Industries, he would open a new trailer hitch lock business wherein he would

   change the design of his products and manufacture those products differently so as to

   avoid infringement on the ‘614 Patent.

         32.     Despite Ronald Lee’s representations that he had the ability to design

   around the ‘614 Patent, Defendants did not cease their infringing activities. Instead,

   Defendants continued to sell and offer to sell infringing products through Proven

   Industries without authority or license from Plaintiff.

         33.     On information and belief, Defendants participated and cooperated with

   each other in concert to make, market, advertise, promote, offer, provide, and sell the

   said infringing trailer hitch lock products, such that each is jointly and severally liable

   for the actions of the other in respect of the infringements alleged herein. Additionally,

   on information and belief, Defendants induced each other to commit the unlawful acts

   relating to infringement of the ‘614 Patent alleged herein, including without limitation

   by directing and instructing the other Defendants to make, market, advertise, promote,

   offer, provide, and sell the infringing trailer hitch lock products, including in the State of

   Florida, within this District, and elsewhere in the United States. Each Defendant is thus

   liable for the unlawful conduct of the Defendants described herein.

   //
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 8 of 44 PageID 96




                                FIRST CLAIM FOR RELIEF

                    DIRECT INFRINGEMENT (ALL DEFENDANTS)

         34.     GusHill restates all of the preceding paragraphs as if fully set forth herein.

         35.     Upon information and belief, Defendants have been and are now

   infringing at least Claim 1, Claim 4, and Claim 7 of the ‘614 Patent in the State of

   Florida, in this judicial district, and elsewhere in the United States in violation of 35

   U.S.C. § 271(a) by, among other things, making, using, selling, or offering for sale

   trailer hitch locks, including without limitation, at least the following Proven Industries

   products:

                 a. Model 2178: https://www.provenlocks.com/products/model-2178

                 b. Model 2178-A: https://www.provenlocks.com/products/model-2178-a

                 c. Model 2178-B: https://www.provenlocks.com/products/model-2178-b

                 d. Model 2178-E: https://www.provenlocks.com/products/model-2178-e

                 e. Model 2178-U: https://www.provenlocks.com/products/model-2178-u

                 f. Model 2516: https://www.provenlocks.com/products/model-2516

                 g. Model 2516-A: https://www.provenlocks.com/products/model-2516-a

                 h. Model 2516-AS: https://www.provenlocks.com/products/model-2516-

                     as

                 i. Model 2516-B: https://www.provenlocks.com/products/model-2516-b

                 j. Model 2516-B2: https://www.provenlocks.com/products/model-2516-

                     b2

                 k. Model 2516-E: https://www.provenlocks.com/products/model-2516-e
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 9 of 44 PageID 97




                  l. Model 2516-J: https://www.provenlocks.com/products/model-2516-j

                  m. Model 2517-B: https://www.provenlocks.com/products/2517-b_

          These products are collectively referred to herein as the “Accused Devices.”

          36.     A claim chart illustrating at least one of the Accused Devices, Model

   2178-B, infringing at least Claim 1, Claim 4, and Claim 7 of the ‘614 Patent is attached

   hereto as Exhibit D.

          37.     On information and belief, the Exhibit D Claim Chart describes and

   demonstrates how each of the Accused Devices infringe the '614 Patent, literally and/or

   under the Doctrine of Equivalents.

          38.     Specifically, each of the Accused Devices at the very least includes: a

   trailer anti-theft locking apparatus comprising of a) a ball for insertion into the socket of

   the trailer hitch, the ball having a base plate attached thereto, the base plate having a

   tang projecting therefrom whereby the tang has a lock engaging surface thereon; b) a

   housing with an open end to receive said trailer hitch and said base plate, the housing

   having a hole in an opposite end to receive said tang, the hole opening into a tubular

   extension extending a selected distance from said opposite end; and c) a lock to be

   received into said tubular extension, having key operated means to releasably engage

   and secure said lock engaging surface, covered by Claim 1 of the ‘614 Patent, to the

   injury of GusHill. Defendants are directly infringing the ‘614 Patent pursuant to 35

   U.S.C. § 271(a).

          39.     Further, each of the Accused Devices also at the very least includes: a

   trailer anti-theft locking apparatus comprising of a) a ball for insertion into a socket of a
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 10 of 44 PageID 98




    trailer hitch, the ball having a base plate attached thereto, the base plate having a tang

    projecting therefrom whereby the tang has a transverse hole therein; b) a housing with

    an open end to receive said trailer hitch and said base plate, the housing having a hole in

    an opposite end to receive said tang, the hole opening into a tubular extension extending

    a selected distance from said opposite end; and c) a lock to be received into said tubular

    extension, having a key operated transversely movable shot bolt to retractably extend

    into said transverse hole, covered by Claim 4 of the ‘614 Patent, to the injury of GusHill.

    Defendants are directly infringing the ‘614 Patent pursuant to 35 U.S.C. § 271(a).

          40.      Even further, each of the Accused Devices also at the very least includes:

    anti-theft trailer hitch lock for a ball and socket type trailer tongue, comprising: a ball for

    insertion into said socket, the ball having a base plate attached thereto, an open ended

    box housing with a longitudinal dimension for enclosing said base plate and an exposed

    end of said tongue, said housing having a closed end with an opening therein, the

    opening extending into the bore of a tubular extension attached to and projecting some

    distance from said housing, the tubular extension adapted to receive a key operated lock,

    a tang attached to said base plate, the tang extending through said opening and having a

    transverse hole therein to receive a retractable key actuated shot bolt movably attached

    to said lock, covered by Claim 7 of the ‘614 Patent, to the injury of GusHill. Defendants

    are directly infringing the ‘614 Patent pursuant to 35 U.S.C. § 271(a).

          41.      As the president and only director of Proven Industries, defendant Ronald

    Lee is responsible for Proven Industries’ day-to-day operations, including the promotion

    and sale of the Accused Devices.
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 11 of 44 PageID 99




          42.     Defendant Ronald Lee organized Proven Industries and made the decision

    that Proven Industries would begin manufacturing the Accused Devices. He directed

    and controlled the design, manufacture and sale of the Accused Devices, was

    responsible for the Accused Devices product launches, and was primarily responsible for

    Proven Industries’ infringing activities.

          43.     Defendant Ronald Lee was aware of the ‘614 Patent and the infringing

    activities since at least on or about February 21, 2019, when GusHill’s counsel sent

    Proven Industries a formal notice with a claim chart illustrating how the Accused

    Devices met each and every limitation of Claim 1, Claim 4, and Claim 7, and demanded

    that Proven Industries cease and desist the infringing conduct.

          44.     Ronald Lee was not only aware of the existence of the ‘614 Patent, but he

    continued to promote the sales of the Accused Devices despite his knowledge that such

    sales infringed the ‘614 Patent.

          45.     Since at least February 21, 2019, Ronald Lee possessed the specific intent

    to encourage Proven Industries’ Accused Devices to infringe on the ‘614 Patent. This is

    evidenced, in part, by Ronald Lee’s statements that he had the ability to change the

    design of the Accused Devices and manufacture those products differently to design

    around GusHill’s patents, as well as the control and authority to dissolve Proven

    Industries. In spite of these representations, and in spite of his standing and control

    within Proven Industries, Ronald Lee continued to direct Proven Industries to

    manufacture and sell the Accused Devices.

          46.     Proven Industries is engaged in the same type of business as, and is a
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 12 of 44 PageID 100




     competitor of, GusHill. Both GusHill and Proven Industries are engaged in the

     manufacture, sale, and marketing of trailer hitch locks in the United States.

           47.       Both Proven Industries and GusHill market and sell trailer hitch locks

     through the same or similar channels of commerce.

           48.       GusHill and/or its predecessors-in-interest have satisfied all statutory

     obligations required to collect pre-filing damages for the full period allowed by law.

           49.       GusHill has been damaged as a result of the infringing conduct by

     Defendants as alleged herein. Thus, Defendants are liable to GusHill in an amount that

     adequately compensates GusHill for such infringement, which, by law, cannot be less

     than a reasonable royalty, together with interest and costs as fixed by this Court under 35

     U.S.C. § 284.

           50.       Defendants willfully and knowingly infringed by manufacturing, selling,

     and marketing trailer hitch locks in the United States, despite notice of the ‘614 Patent.

     Defendants willfully and knowingly infringed the ‘614 Patent by advising and

     counseling their customers regarding the use and sale of infringing products. Pursuant

     to 35 U.S.C. § 284, GusHill is entitled to damages for Defendants’ infringing acts and

     treble damages together with interests and costs as fixed by this Court.

           51.       Pursuant to 35 U.S.C. § 285, GusHill is entitled to reasonable attorneys’

     fees for the necessity of bringing this claim.

                                  SECOND CLAIM FOR RELIEF

                      INDUCED INFRINGEMENT (ALL DEFENDANTS)

           52.       GusHill restates all of the preceding paragraphs as if fully set forth herein.
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 13 of 44 PageID 101




             53.   On information and belief, Defendants induced others to infringe one or

     more claims of the ‘614 Patent in violation of 35 U.S.C. § 271(b). Defendants induced

     infringement by their distributors, retailers, and customers who are selling, using,

     importing, exporting, providing, supplying, distributing, and/or offering the Accused

     Devices, which directly infringe upon the ‘614 Patent, as alleged above. On information

     and belief, Defendants encouraged the infringing conduct of their distributors and

     retailers with knowledge and in disregard of the ‘614 Patent, and with intent that the

     intellectual property rights of GusHill be infringed.

             54.   Defendant Ronald Lee was aware of the ‘614 Patent and the infringing

    activities since at least on or about February 21, 2019, when GusHill’s counsel sent

    Proven Industries a formal notice with a claim chart illustrating how at least one of the

    Accused Devices met each and every limitation of Claim 1, Claim 4, and Claim 7 and

    demanded that Proven Industries cease and desist the infringing conduct.

             55.   Defendant Ronald Lee’s actions induced infringing conduct, and he had

    the specific intent to induce actual infringement because he had notice of the ‘614 Patent

    and disregarded the formal notice illustrating how at least one of the Accused Devices

    met each and every limitation of Claim 1, Claim 4, and Claim 7.

             56.   Defendant Ronald Lee instructed, promoted, and advertised the

    infringing use of the Accused Devices on Proven Industries’ website and other media

    sites.

             57.   Defendant Ronald Lee directed and encouraged Proven Industries’

    infringing activities such as selling and offering for sell the Accused Devices even after
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 14 of 44 PageID 102




    knowing that the Accused Devices infringed the ‘614 Patent. Further, Ronald Lee

    helped Proven Industries make and/or manufacture of the Accused Devices, and he had

    control, and admitted to having control control, over Proven Industries’ make and/or

    manufacture of the Accused Devices.

           58.      Defendants’ actions with respect to the ‘614 Patent is without authority or

     license from GusHill.

           59.      The inducement to infringement by Defendants was intentional, deliberate,

     and willful.

           60.      As a proximate result of Defendants’ contributory actions infringing upon

     the ‘614 Patent, GusHill has been damaged. GusHill is further entitled to collect pre-

     filing damages for the full period allowed by law.

           61.      Defendants willfully and knowingly infringed the ‘614 Patent by advising

     and counseling their customers regarding the use and sale of infringing products.

     Pursuant to 35 U.S.C. § 284, GusHill is entitled to damages for Defendants’ infringing

     acts and treble damages together with interests and costs as fixed by this Court.

           62.      Pursuant to 35 U.S.C. § 285, GusHill is entitled to reasonable attorneys’

     fees for the necessity of bringing this claim.

                                     PRAYER FOR RELIEF

           WHEREFORE, GusHill prays for relief as follows:

           A.       For a judgment in favor of GusHill that Defendants have infringed the

    ‘614 Patent;

           B.       For a judgment and order requiring that Defendants pay to GusHill its
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 15 of 44 PageID 103




     damages, costs, expenses, and pre-judgment and post-judgment interest for Defendants’

     infringement of the ‘614 Patent as provided under 35 U.S.C. § 284;

            C.       For a judgment and finding that Defendants’ infringement and inducement

     to infringement are intentional and willful and that this is an exceptional case, and

     awarding treble damages, reasonable attorneys’ fees, and costs to GusHill as permitted

     by 35 U.S.C. §§ 284-285;

            D.       For an order and judgment sustaining each of the causes of actions set

     forth herein against Defendants, and requiring Defendants to pay all damages and

     monetary relief as allowed under law or as may be sought by GusHill according to proof

     at trial; and

            E.       For any and all other relief as the Court deems just and reasonable.

                                  DEMAND FOR JURY TRIAL

            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, GusHill hereby

     demands a trial by jury on all issues raised by the First Amended Complaint.



    Dated: December 26, 2019                       Respectfully Submitted,

                                                   /s/ Leila N. Sockolov
                                                   Kevin Viau, CA Bar No. 275556
                                                   kviau@iplg.com
                                                   Leila Sockolov, CA Bar No. 282946
                                                   lsockolov@iplg.com
                                                   Intellectual Property Law Group LLP
                                                   1871 The Alameda, Suite 250
                                                   San Jose, California 95126
                                                   Telephone: (408) 286-8933
                                                   Facsimile: (408) 286-8932
                                                   Trial Counsel for Plaintiff
                                                   GusHill Industries, Inc.
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 16 of 44 PageID 104




                                             and

                                       John Cyril Malloy, III
                                       Florida Bar No. 964,220
                                       jcmalloy@malloylaw.com
                                       Meredith Frank Mendez
                                       Florida Bar No. 502,235
                                       mmendez@malloylaw.com
                                       Jonathan R. Woodard
                                       Florida Bar No. 96,553
                                       jwoodard@malloylaw.com
                                       MALLOY & MALLOY, P.L.
                                       2800 S.W. Third Avenue
                                       Miami, Florida 33129
                                       Telephone: (305) 858-8000
                                       Facsimile: (305) 858-0008
                                       Local Counsel for Plaintiff
                                       GusHill Industries, Inc.
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 17 of 44 PageID 105




                           Exhibit A
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 18 of 44 PageID 106
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 19 of 44 PageID 107
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 20 of 44 PageID 108
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 21 of 44 PageID 109
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 22 of 44 PageID 110




                           Exhibit B
The Bull – GusHill Industries                                           Page 1 of 2
 Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 23 of 44 PageID 111



                                                                   HOME         SHOP           ABOUT          FAQS    CONTACT                   ŕ          




                                                                       The Bull
                                                                       Starting at $199
                                                                       Please review our Lock Fit Guide to confirm that this lock will fit
                                                                       your trailer hitch. If you are unsure, or have questions, please call
                                                                       (209-304-0000) or submit a request.



                                                                       SIZE            Choose an option   


                                                                       COLOR           Choose an option   



                                                                       Bull Lock Options
                                                                       Keyed alike options are available. Please call.



                                                                       LOCK SELECTION *

                                                                        Pacific Lock

                                                                       The series 400 Pacific "hockey-puck" style lock is made of hardened,
                                                                       solid steel. There are no seams to break or rivets to drill out. In addition,
                                                                       because of the hidden shackle, the lock cannot be cut.



                                                                       EXTRA KEYS

                                                                        0




                                                                       COMBO TOTAL
                                                                       $0.00



                                                                                +
                                                                            1   -




                                                                       SKU: N/A Category: Locks


                                                                             0 Shares




                                          DESCRIPTION                        REVIEWS (0)

           The patented Bull lock is designed to fit Bulldog® and other similar hitch models. Unlike other locks, the Bull protects the entire
           hitch—it fully encases the coupler making theft very difficult. The sleeve is made of 713 Tenzaloy Aluminum and the tongue is
           made of 4130 steel. The Bull is sold in two sizes (2” and 2 & 5/16”) with 3 lock options.


  READY TO SHOP? USE PROMO CODE GUSHILL5 FOR $5 OFF YOUR PURCHASE NOW!




https://gushill.com/product/the-bull-bulldog-hitch-lock                                                                                                10/29/2019
The Bull – GusHill Industries                                           Page 2 of 2
 Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 24 of 44 PageID 112



                                                                             HOME    SHOP    ABOUT        FAQS       CONTACT            ŕ        




           Related products




           The Shield                              The King                          The Plug                     The Goose
           Starting at $199                        Starting at $199                  Starting at $159             Starting at $199




                         ANY QUESTIONS? GET IN TOUCH WITH A SALES REP

                                                                             (209-304-0000)




                                                                 PO Box 216022                          My Cart
                                                                 Sacramento, CA 95821
                                                                                                        My Account

                                                                 (209-304-0000)                         FAQs
                                                                 sales@gushill.com                      Privacy Policy




           © 2016 GusHill Industries - The best trailer hitch locks in the
           world!




  READY TO SHOP? USE PROMO CODE GUSHILL5 FOR $5 OFF YOUR PURCHASE NOW!




https://gushill.com/product/the-bull-bulldog-hitch-lock                                                                                      10/29/2019
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 25 of 44 PageID 113




                           Exhibit C
The Shield – GusHill Industries                                         Page 1 of 2
 Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 26 of 44 PageID 114



                                                                   HOME         SHOP           ABOUT          FAQS   CONTACT                     ŕ        




                                                                      The Shield
                                                                      Starting at $199
                                                                      Please review our Lock Fit Guide to confirm that this lock will fit
                                                                      your trailer hitch. If you are unsure, or have questions, please call
                                                                      (209-304-0000) or submit a request.



                                                                      SIZE             Choose an option   


                                                                      COLOR            Choose an option   



                                                                      Shield Lock Options
                                                                      Keyed alike options are available. Please call.



                                                                      LOCK SELECTION *

                                                                        Pacific Lock

                                                                      The series 400 Pacific "hockey-puck" style lock is made of hardened,
                                                                      solid steel. There are no seams to break or rivets to drill out. In addition,
                                                                      because of the hidden shackle, the lock cannot be cut.



                                                                      EXTRA KEYS

                                                                        0




                                                                      COMBO TOTAL
                                                                      $0.00



                                                                                +
                                                                            1   -




                                                                      SKU: N/A Category: Locks


                                                                             0 Shares




                                          DESCRIPTION

           The patented Shield lock is GusHill’s latest innovation in trailer security. The Shield was designed to fit the majority of standard
           ball hitches. This lock is made of 713 Tenzaloy aluminum and uses the same 4130 steel ball and tang as the Bull. It is incredibly
           strong and is available in 2” or 2 & 5/16” ball sizes.


  READY TO SHOP? USE PROMO CODE GUSHILL5 FOR $5 OFF YOUR PURCHASE NOW!




https://gushill.com/product/the-shield                                                                                                                10/29/2019
The Shield – GusHill Industries                                         Page 2 of 2
 Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 27 of 44 PageID 115



                                                                             HOME    SHOP    ABOUT        FAQS       CONTACT            ŕ        




           Related products




           The Plug                                The King                          The Goose                    The Bull
           Starting at $159                        Starting at $199                  Starting at $199             Starting at $199




                         ANY QUESTIONS? GET IN TOUCH WITH A SALES REP

                                                                             (209-304-0000)




                                                                 PO Box 216022                          My Cart
                                                                 Sacramento, CA 95821
                                                                                                        My Account

                                                                 (209-304-0000)                         FAQs
                                                                 sales@gushill.com                      Privacy Policy




           © 2016 GusHill Industries - The best trailer hitch locks in the
           world!




  READY TO SHOP? USE PROMO CODE GUSHILL5 FOR $5 OFF YOUR PURCHASE NOW!




https://gushill.com/product/the-shield                                                                                                       10/29/2019
Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 28 of 44 PageID 116




                           Exhibit D
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 29 of 44 PageID 117


        6,244,614 Patent                            Proven Industries’ Accused Product
What is claimed is:
1. A trailer anti-theft locking  Figure 1: Ball for Insertion into the Socket of the Trailer Hitch
apparatus to secure the
tongue of a trailer hitch having                                                       Ball inserts into
a hitch ball receiving socket,                                                         the socket of
the apparatus comprising (a) a                                                         the trailer hitch.
ball for insertion into the
socket of the trailer hitch,




the ball having a base plate      Figure 2: Base Plate Attached to Ball
attached thereto,
                                                                                  Base plate attached to
                                                                                  ball




the base plate having a tang      Figure 3: Tang Projecting from Base Plate
projecting therefrom
                                        Tang projecting from baseplate




                                                 Page 1 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 30 of 44 PageID 118


whereby the tang has a lock        Figure 4: Tang with Lock Engaging Surface
engaging surface thereon;




                                      The lock engaging surface



(b) a housing                      Figure 5: Housing

                                   Opposite
                                     end
                                                                                 Open
                                                                                 end




with an open end to receive        Figure 6A: Open End of Housing
said trailer hitch and said base
plate,


                                                                               Open
                                                                               end




                                                 Page 2 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 31 of 44 PageID 119


                               Figure 6B: Open End of Housing Receiving Trailer Hitch and Base
                               Plate




                                  Trailer
                                  hitch

                                    Base
                                    plate




the housing having a hole in   Figure 7A: Housing Having a Hole in the Opposite End
the opposite end to receive
said tang,
                               Housing
                                                                                        Hole in an
                                                                                        opposite
                                                                                        end to
                                                                                        receive
                                                                                        tang.




                               Figure 7B: Housing Having a Hole in the Opposite End to Receive
                               Tang
                                                                                   Housing




                                 Hole at
                                 opposite end
                                 having
                                 received the                                    Tang
                                 tang.


                                             Page 3 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 32 of 44 PageID 120
the hole opening into a         Figure 8: Tubular Extension
tubular extension extending a
selected distance from said
opposite end; and
                                     Opposite
                                       end



                                                                   Hole




                                                                  Tubular extension
                                                                  extending a
                                                                  selected distance
                                                                  from opposite
                                                                  end




                                              Page 4 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 33 of 44 PageID 121
(c) a lock to be received into   Figure 9: Lock in Tubular Extension
said tubular extension,




                                 Tubular
                                 extension
                                                                       Lock received
                                                                       into tubular
                                                                       extension




                                               Page 5 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 34 of 44 PageID 122
having key operated means to   Figure 10A: Lock with Key
releasably engage and secure
said lock engaging surface.
                                                                              The key operated
                                                                              dowel releasably
                                                                              engages and
                                                                              secures the lock
                                                                              engaging surface.




                               Figure 10B: Lock Engaging Surface




                                                                               Lock engaging
                                                                               surface.




                               Figure 10C: Key Operated Means Releasably Engaging and Securing
                               Lock Engaging Surface




                                             Page 6 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 35 of 44 PageID 123
4. A trailer anti-theft locking    Figure 11: Ball for Insertion into the Socket of the Trailer Hitch
apparatus comprising: (a) a                                                              Ball inserts into
ball for insertion into a socket                                                         the socket of the
of said trailer hitch,                                                                   trailer hitch.




the ball having a base plate       Figure 12: Base Plate Attached to Ball
attached thereto,
                                                                                  Base plate attached to
                                                                                  ball.




the base plate having a tang       Figure 13: Tang Projecting from Base Plate
projecting therefrom


                                                Tang projecting from baseplate.




                                                  Page 7 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 36 of 44 PageID 124


whereby the tang has a             Figure 14: Tang with Tranverse Hole
tranverse hole therein;




                                      Tang has transverse hole.

(b) a housing                      Figure 15: Housing


                                   Opposite
                                   end                                      Open
                                                                            end




with an open end to receive        Figure 16A: Open End of Housing
said trailer hitch and said base
plate,


                                                                          Open
                                                                          end




                                                 Page 8 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 37 of 44 PageID 125
                               Figure 16B: Open End of Housing Receiving Trailer Hitch and Base
                               Plate




                                   Trailer
                                   hitch

                                     Base
                                     plate




the housing having a hole in   Figure 17A: Hole in Opposing End of Housing that is Opposite to the
an opposite end to receive     Open End
said tang,
                                                                                        Hole in an
                                Housing                                                 opposite
                                                                                        end to
                                                                                        receive.
                                                                                        tang
                                                                                        plate




                               Figure 17B: Housing Having a Hole in the Opposite End to Receive
                               Tang

                                                                                     Housing

                                      Opposite
                                      end


                                  Hole at
                                  opposite
                                  end having                                     Tang
                                  received
                                  the tang.



                                               Page 9 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 38 of 44 PageID 126
the hole opening into a          Figure 18: Tubular Extension
tubular extension extending a
selected distance from said
opposite end; and
                                       Opposite
                                       end


                                                                             Hole



                                                                          Tubular extension
                                                                          extending a
                                                                          selected distance
                                                                          from opposite
                                                                          end

(c) a lock to be received into   Figure 19: Lock in Tubular Extension
said tubular extension,




                                    Tubular
                                    extension                              Lock received
                                                                           into tubular
                                                                           extension




having a key operated           Figure 20A: Shot Bolt
transversely movable shot bolt
to retractably extend into said
transverse hole.

                                                                            Transversely
                                                                            movable shot
                                                                            bolt




                                                                        Key operated



                                                Page 10 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 39 of 44 PageID 127
                                  Figure 20B: Shot Bolt Retractably Extends




                                  Figure 20C: Transverse Hole That Lock’s Shot Bolt Extends Through




                                                                                    Shot bolt
                                                                                    extends into
                                                                                    transverse hole.




7. An anti-theft trailer hitch    Figure 21: Ball for Insertion into the Socket
lock for a ball and socket type
trailer tongue, comprising:                                                        Ball inserts into
a ball for insertion into said                                                     the socket.
socket,




                                                Page 11 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 40 of 44 PageID 128
the ball having a base plate   Figure 22: Base Plate Attached to Ball
attached thereto,
                                                                        Base plate attached to
                                                                        ball




an open ended box housing      Figure 23: Open Ended Box Housing


                                                                                   Open
                                                                                   ended
                                                                                   box
                                                                                   housing.




                                             Page 12 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 41 of 44 PageID 129
with a longitudinal dimension   Figure 24A: Box Housing with a Longitudinal Dimension
for enclosing said base plate
and an exposed end of said
tongue,




                                                                                   Longitudinal
                                                                                   dimension




                                Figure 24B: Box Housing Enclosing Base Plate and Tongue




                                     Tongue
                                                                                   Longitudinal
                                                                                   dimension for
                                     Base                                          enclosing
                                     plate                                         said base
                                                                                   plate.




                                              Page 13 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 42 of 44 PageID 130


said housing having a closed   Figure 25: Closed End of Housing
end with an opening therein,




                                                                               Closed end of
                                                                               housing




                                                                              Opening in the
                                                                              closed end of
                                                                              housing


the opening extending into the Figure 26: Opening Extending Into The Bore Of a Tubular Extension
bore of a tubular extension
attached to and projecting
some distance from said
housing,
                                                                                   Tubular
                                                                                   extension

                                                                                 Bore of tubular
                                                                                 extension that
                                                                                 opening
                                                                                 extends into is
                                                                                 attached and
                                                                                 projected some
                                                                                 distance from
                                                                                 housing. .




                                            Page 14 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 43 of 44 PageID 131


the tubular extension adapted     Figure 27: Tubular Extension Adapted to Receive a Key Operated
to receive a key operated lock,   Lock




                                   Tubular
                                   extension                                       Key operated
                                                                                   operated lock.




a tang attached to said base      Figure 28: Tubular Extension Receiving Tang Attached to Base Plate
plate,


                                  Tang




                                                                  Base plate
the tang extending through        Figure 29: Tang Extending Through Opening
said opening and




                                                                                     Opening

                                                                                     Tang extending
                                                                                     through
                                                                                     opening




                                               Page 15 of 16
    Case 8:19-cv-02770-SDM-AEP Document 15 Filed 12/26/19 Page 44 of 44 PageID 132
having a transverse hole        Figure 30A: Traverse Hole in Tang
therein to receive a
retractable key actuated shot
bolt movably attached to said
lock.




                                                                                 Transverse hole
                                                                                 to receive
                                                                                 retractable key
                                                                                 actuated shot
                                                                                 bolt.




                                Figure 30B: Retractable Key Actuated Shot Bolt




                                                                                 Shot bolt
                                                                                 movably attached
                                                                                 to lock.



                                                                             Retractable key
                                                                             actuated.




                                             Page 16 of 16
